Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed Sept. 6, 2022 has been entered. Claims 1, 3-4, 7-10 remain pending in the application.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi (US 2017/0225515) in view of Murata (US 2017/0120688).
Regarding claims 1 and 3-4, Hayashi discloses that, as illustrated in Fig. 1, a tread (Fig. 1, item 1) for a tire having a midcircumferential plane (Fig. 1, item CL), a first axial tread edge and a second axial tread edge (Fig. 1, items TE1 and TE2), the tread comprising:
a first shoulder rib (Fig. 1, item 35(3)) extending circumferentially about a perimeter of the tread (as shown in Fig. 1), wherein the first shoulder rib has a first sipe (as shown in Fig. 1, item 55 ([0043])); 
a second shoulder rib (Fig. 1, item 31 (3)) extending circumferentially about the perimeter of the tread (as shown in Fig. 1) and 
a first intermediate rib (Fig, 1, item 34(3)) extending circumferentially about the perimeter of the tread, the first intermediate rib being defined by a first and second circumferentially extending groove (Fig. 1, items 24(2) and 23(2)) disposed to each axial side of the first intermediate rib, the first intermediate rib having a plurality of angled sipes (Fig. 1, item 54) extending at an angle between 50˚ and 70˚ relative to the axial direction (The sipes 54 may, for example, be formed at an inclination of 10 to 50 degrees relative to the tread width direction ([0037], lines 2-4) (overlapping and close enough) (related to claim 3 as well)), the angled sipes each having a radial depth.
Hayashi discloses that, the intermediate land portion 32 that is on the inside while the tire is mounted on a vehicle is formed into blocks by only the sipes 52, thereby lowering the rigidity of the intermediate land portion 32 and improving the ride comfort and quietness ([0049], lines 2-6). Hayashi discloses that, by forming such sipes 54, the rigidity of the intermediate land portion 34 in the tread width direction can be made uniform, thereby further improving the ride comfort while maintaining the quietness ([0055], lines 6-10). Further, Hayashi discloses that, the central land portion 33 being formed into blocks by sipes 53 extending in the tread width direction. By adopting this configuration, the occurrence of pattern noise in the central land portion 33 can be suppressed ([0056], lines 7-11). In summary, Hayashi realizes that the depth of sipes 52, 53 and 54 (one critical feature of the pattern of the sipes 52, 53 and 54) is a result effective variable to suppress the noise pattern in the intermediate land portions 32, 34 and the central land portion 33.
Hayashi discloses that, the tread further includes a second intermediate rib (Fig, 1, item 33(3)) extending circumferentially about the perimeter of the tread, the second intermediate rib being defined by a second and third circumferentially extending groove (Fig. 1, items 22(2) and 23(2)) disposed to each axial side of the second intermediate rib, the second intermediate rib having a plurality of angled sipes (Fig. 1, item 53) extending at an angle between 50˚ and 70˚ relative to the axial direction (The sipes 53 may, for instance, be formed at an inclination of 10 to 50 degrees relative to the tread width direction ([0030], lines 2-4) (overlapping)), the angled sipes each having a radial depth.
Hayashi discloses that, the tread further includes a third intermediate rib (Fig, 1, item 32(3)) extending circumferentially about the perimeter of the tread, the third intermediate rib being defined by a third and fourth circumferentially extending groove (Fig. 1, items 22(2) and 21(2)) disposed to each axial side of the third intermediate rib, the second intermediate rib having a plurality of angled sipes (Fig. 1, item 52) extending both axially and circumferentially at an angle between 50˚ and 70˚ relative to the axial direction (The sipes 52 may, for example, be formed at an inclination of 10 to 50 degrees relative to the tread width direction ([0026], lines 2-4) (overlapping the claimed range of 50-70 degrees)), the angled sipes each having a radial depth.

However, Hayashi does not explicitly disclose the first shoulder rib has a first sipe having a first portion which extends in an axial direction and a second portion which extends in a circumferential direction. In the same field of endeavor pneumatic tire, Murata discloses that, as illustrated in Fig. 1, the sipe 30e (Fig. 1, item 30e ([0024], lines 1-2)) having a first portion (Fig. 1, item 16e ([0017])) which extends in an axial direction and a second portion (Fig. 1, item 16g ([0017])) which extends in a circumferential direction. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hayashi to incorporate the teachings of Murata to provide that the fist shoulder rib has a first sipe having a first portion which extends in an axial direction and a second portion which extends in a circumferential direction. Doing so would be possible to enhance steering stability performance on snow-covered road surfaces and noise-reducing performance, as recognized by Murata ([0007], [0031]).

Hayashi discloses that in the tread the angled sipes have a uniform radial depth. However, Hayashi does not explicitly/directly disclose that the angle sipes each (in the first intermediate rib) having a radial depth of between 1.50 mm and 2.5 mm.
Furthermore, Murata discloses that, as illustrate din Fig. 1, a plurality of sipes 30 are disposed in the rib 20. Here, “sipe” refers to a groove having a groove width of 0.5 mm or greater and less than 1.5 mm and a groove depth of 1.0 mm or greater and less than 10.0 mm ([0024]) (overlapping the claimed sipes’ uniform radial depth range of 1.5 mm and 2.5 mm). 
As explained in MPEP § 2144.05 (II: Routine Optimization), one of ordinary skilled in the art would have arrived at the claimed range/limitations (i.e. the angle sipes each (in the first intermediate rib, the second intermediate rib, and the third intermediate rib) having a radial depth of between 1.50 mm and 2.5 mm) as a result of routine optimization of the result effective variable of the tread deformation in an effort to suppress the noise pattern in the intermediate land portion of the tire.

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hayashi to incorporate the teachings of Murata to provide that the fist shoulder rib has a first sipe having a radial depth of between 1.50 mm and 2.5 mm (overlapping claim 4). Doing so would be possible to enhance steering stability performance on snow-covered road surfaces and noise-reducing performance, as recognized by Murata ([0007]).
	Regarding claim 7, Hayashi discloses that, in the tread the second intermediate rib (Fig. 1, item 33(2)) is axially disposed between the first intermediate rib (Fig. 1, item 34(3)) and the third intermediate rib (Fig. 1, item 32(3)) (as shown in Fig. 1).
Regarding claim 8, Hayashi discloses that, in the tread the angled sipes (Fig. 1, item 54) of the first intermediate rib (Fig. 1, item 34(3)) extend to a blind end at an axial location about midway across the first intermediate rib (as shown in Fig. 1).
Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Hayashi (US 2017/0225515) and Murata (US 2017/0120688) as applied to claim 1 above, further in view of Kikuchi (US 2017/0100965).
Regarding claims 9-10, Hayashi discloses the tread having the second and third intermediate ribs having the second and third angled sipes 52, 53, respectively. 
However, Hayashi does not disclose that the second and third angled sipes extend to a blind end at an axial location about midway across the second and third intermediate rib, respectively. 
In the same field of endeavor, tire, Kikuchi discloses that, as illustrated in Fig. 6, all sipes in the middle portion 5 (the third intermediate rib) and the crown portion 6 (the second intermediate rib) extend to a blind end at an axial location about midway across the middle portion 5 and the crown portion 6, respectively (as shown in Fig. 6). Thus, Kikuchi discloses that, in the tread the angled sipes of the second intermediate rib extend to a blind end at an axial location about midway across the second intermediate rib (related to claim 9) and the angled sipes of the third intermediate rib extend to a blind end at an axial location about midway across the third intermediate rib (related to claim 10).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hayashi in the combination to incorporate the teachings of Kikuchi to provide that the second and third angled sipes extend to a blind end at an axial location about midway across the second and third intermediate rib, respectively. Doing so would be possible improving steering stability on dry road surfaces and driving performance on snow in a good balance, as recognized by Kikuchi ([0006], [0007]).
Response to Arguments
Applicant's arguments filed 9/6/2022 have been fully considered but they are not persuasive. 
Regarding arguments (as amended) in claim 1 that the references of Hayashi and Murata fail to disclose the amendments of “the first shoulder rib has a first sipe having a first portion which extends in an axial direction and a second portion which extends in a circumferential direction” and “the angled sipes form an angle between 50-70 degrees relative to the axial direction”, it is not persuasive.
Examiner is interpreting the groove 16 of Murata to read on a sipe. Murata teaches, as illustrate din Fig. 1, the sipe 30e (Fig. 1, item 30e ([0024], lines 1-2)) having a first portion (Fig. 1, item 16e ([0017])) which extends in an axial direction and a second portion (Fig. 1, item 16g ([0017])) which extends in a circumferential direction with a desired shape of the groove. 
Hayashi discloses that, the sipes 54 may, for example, be formed at an inclination of 10 to 50 degrees relative to the tread width direction ([0037], lines 2-4) (overlapping claim 1 and close enough to claim 3).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shibin Liang whose telephone number is (571)272-8811.  The examiner can normally be reached on M-F 8:30 - 4:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on (571)270 7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SHIBIN LIANG/Examiner, Art Unit 1741

/GALEN H HAUTH/Primary Examiner, Art Unit 1742